

114 S175 IS: Economic Development Through Tribal Land Exchange Act
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 175IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo provide for certain land to be taken into trust for the benefit of Morongo Band of Mission
 Indians, and for other purposes.1.Short titleThis Act may be cited as the Economic Development Through Tribal Land Exchange Act.2.DefinitionsFor the purposes of this Act, the following definitions apply:(1)BanningThe term Banning means the City of Banning, which is located in Riverside County, California adjacent to the Morongo Indian Reservation.(2)FieldsThe term Fields means Lloyd L. Fields, the owner of record of Parcel A.(3)MapThe term map means the map entitled ‘Morongo Indian Reservation, County of Riverside, State of California Land Exchange Map’, and dated May 22, 2014, which is on file in the Bureau of Land Management State Office in Sacramento, California.(4)Parcel AThe term Parcel A means the approximately 41.15 acres designated on the map as Fields lands.(5)Parcel BThe term Parcel B means the approximately 41.15 acres designated on the map as Morongo lands.(6)Parcel CThe term Parcel C means the approximately 1.21 acres designated on the map as Banning land.(7)Parcel DThe term Parcel D means the approximately 1.76 acres designated on the map as Easement to Banning.(8)SecretaryThe term Secretary means the Secretary of the Interior.(9)TribeThe term Tribe means the Morongo Band of Mission Indians, a federally recognized Indian tribe.3.Transfer of lands; trust lands, easement(a)Transfer of Parcel A and Parcel B and easement over Parcel DSubject to any valid existing rights of any third parties and to legal review and approval of the form and content of any and all instruments of conveyance and policies of title insurance, upon receipt by the Secretary of confirmation that Fields has duly executed and deposited with a mutually acceptable and jointly instructed escrow holder in California a deed conveying clear and unencumbered title to Parcel A to the United States in trust for the exclusive use and benefit of the Tribe, and upon receipt by Fields of confirmation that the Secretary has duly executed and deposited into escrow with the same mutually acceptable and jointly instructed escrow holder a patent conveying clear and unencumbered title in fee simple to Parcel B to Fields and has duly executed and deposited into escrow with the same mutually acceptable and jointly instructed escrow holder an easement to the City for a public right-of-way over Parcel D, the Secretary shall instruct the escrow holder to simultaneously cause—(1)the patent to Parcel B to be recorded and issued to Fields;(2)the easement over Parcel D to be recorded and issued to the City; and(3)the deed to Parcel A to be delivered to the Secretary, who shall immediately cause said deed to be recorded and held in trust for the Tribe.(b)Transfer of Parcel CAfter the simultaneous transfer of parcels A, B, and D under subsection (a), upon receipt by the Secretary of confirmation that the City has vacated its interest in Parcel C pursuant to all applicable State and local laws, the Secretary shall immediately cause Parcel C to be held in trust for the Tribe subject to—(1)any valid existing rights of any third parties; and(2)legal review and approval of the form and content of any and all instruments of conveyance.